DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swanson et al, US Patent Application Publication 2005/0077590 in view of Kim et al, US Patent 6,525,398.

Regarding claim 1, Swanson teaches a semiconductor device including a first ring structure 24 or 224 disposed over a substrate 14 (figure 9); and wherein the first ring structure includes a first frame 28 (or 328) shaped poly silicon layer [0026, 0050]; a first dielectric layer 16 or 316 disposed between the first frame shaped poly silicon layer 314; and first sidewall spacers (40 or 340) formed on sides of the first frame shaped poly silicon layer (figures 1 or 13).

Swanson fails to teach an interlayer dielectric (ILD) layer disposed over the first ring structure and the first dielectric layer is physically separated from the ILD layer by the first sidewall spacers.

Kim teaches an interlayer dielectric (ILD) layer 144 disposed over the first ring structure 142 (Figure 6) because it is generally known in the art that an interlayer insulating layer is placed over the structures of a semiconductor device. Using an interlayer insulating layer 144 in figure 6 of Kim to cover the guard rings 24 and 224 of Swanson would then teach the limitation of  “the first dielectric layer is physically separated from the ILD layer by the first sidewall spacers” since the sidewalls of the first dielectric layer are covered by the sidewall spacer.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim with that of Swanson because it is generally known in the art that an interlayer insulating layer is placed over the structures of a semiconductor device as a means of further insulating and protecting the semiconductor structures.


Regarding claim 5, Swanson teaches the substrate includes a protrusion, and the first dielectric layer is disposed on a top and a side of the protrusion (figures 1 and 13).

Claims 2, 3, and 6 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Swanson and Kim as applied to claim  above, and further in view of Lee et al, US Patent Application Publication 2011/0057297.

Regarding claim 2, Swanson and Cho fail to teach teaches a second ring structure surrounding the first ring structure, wherein: the ILD layer is disposed over the second ring structure, the second ring structure includes: a second frame shaped poly silicon layer surrounding the first frame shaped poly silicon layer; a second dielectric layer disposed between the second frame shaped poly silicon layer and the substrate; and second sidewall spacers formed on sides of the second frame shaped poly silicon layer, and the second dielectric layer is physically separated from the ILD layer by the second sidewall spacers.

However, Lee teaches a second ring structure GR2 surrounding the first ring structure GR1, wherein the ILD layer 31 is disposed over the second ring structure (figures 1A and 1B) because it is generally known in the art that more than one guard ring may be used in a semiconductor device. Combining this teaching with the teachings of Swanson and Kim teaches the limitations “the second ring structure includes a second frame 28 (or 328, Swanson) shaped poly silicon layer surrounding the first frame shaped poly silicon layer; a second dielectric layer 16 or 316 (Swanson) disposed between the second frame shaped poly silicon layer and the substrate; and second sidewall spacers (40 or 340, Swanson) formed on sides of the second frame taught by Kim) is physically separated from the ILD layer by the second sidewall spacers”.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lee with that of Swanson and Kim because it is generally known in the art that more than one guard ring may be used in a semiconductor device.

Regarding claim 3, Swanson teaches the first dielectric layer and the second dielectric layer are made of a same material (figures 1 and 13).

Regarding claim 6, Swanson teaches the substrate includes a protrusion, the first dielectric layer 16 is disposed on a top and a first side of the protrusion, and the second dielectric layer 16 is disposed on the top and a second side of the protrusion opposite to the first side (both shown in figures 1 or 13)

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swanson, Kim, and Lee as applied to claim 3 above, and further in view of Matsumoto et al, US Patent Application Publication 2008/0096388.

Regarding claim 4, Swanson, Kim, and Lee fail to teach the same material is a high-k dielectric material made of an oxide of at least one element selected from the group consisting of Hf, Y, Ta, Ti, Al and Zr.


Matsumoto the same material is a high-k dielectric material made of an oxide of at least one element selected from the group consisting of Hf, Y, Ta, Ti, Al and Zr [0035] as two oxide materials that are commonly used in the art to form a STI structure.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Matsumoto with that of Swanson, Kim, and Lee because hafnium oxide and aluminum oxide are two conventionally known materials commonly used in an STI region of a semiconductor device.


Allowable Subject Matter

Claims 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 9-20 are allowed. The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 9, the prior art fails to anticipate or render obvious the claimed invention including “…a first ring structure surrounding the memory cell area and 

Regarding claim 18, the prior art fails to anticipate or render obvious the claimed invention including “… a ring structure surrounding the logic circuit area; and an interlayer dielectric (ILD) layer disposed over the ring structure,  wherein: the ring structure includes: a frame shaped poly silicon layer; a dielectric layer disposed between the frame shaped poly silicon layer and the substrate; and sidewall spacers formed on sides of the frame shaped poly silicon layer, and the dielectric layer is physically separated from the ILD layer by the sidewall spacers…” in combination with the remaining limitations. Claims 19 and 20 are dependent upon claim 18 and are therefore allowable.

With regards to independent claims 9 and 18, prior arts such as US Patent 5,400,278, issued to Kumori et al; US Patent 6,346,366, issued to Chu et al; and US Patent Application Publication 2015/0084111, issued to Wu et al, disclose the formation of a ring structure around the memory cell region and logic cell region. However, none 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOVAUNDA JEFFERSON whose telephone number is (571)272-5051.  The examiner can normally be reached on M-F 7AM-4PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/QVJ/
/DALE E PAGE/       Supervisory Patent Examiner, Art Unit 2899